Exhibit 10.1

 

EXECUTION COPY

 

AMENDED AND RESTATED

MANAGEMENT AGREEMENT

 

THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT is made as of April 19, 2006
(this “Agreement”) by and between Gramercy Capital Corp., a Maryland corporation
(the “Parent”), GKK Capital LP, a Delaware limited partnership (the “Operating
Partnership” and with the Parent and Subsidiaries and other entities controlled
by either of them, the “Company”), and GKK Manager LLC, a Delaware limited
liability company (the “Manager”).

 

W I T N E S S E T H :

 

WHEREAS, the Parent and the Operating Partnership were formed by SL Green Realty
Corp., a Maryland corporation (with SL Green Operating Partnership, L.P., a
Delaware limited partnership (“SL Green OP”) and subsidiaries and other entities
controlled by either of them, “SL Green”) to continue SL Green’s specialty real
estate finance business in a separate company;

 

WHEREAS, the Parent and the Operating Partnership desire to have Manager
undertake the duties and responsibilities hereinafter set forth on behalf of the
Company as provided in this Agreement;

 

WHEREAS, Manager is willing to render such services on the terms and conditions
hereinafter set forth;

 

WHEREAS, the Parent, the Operating Partnership and the Manager entered into the
original management agreement as of August 2, 2004 (the “Original Management
Agreement”) and the Confirmatory Addendum to Management Agreement (the
“Addendum”); and

 

WHEREAS the Parent, the Operating Partnership and the Manager desire to amend
and restate the Original Management Agreement in its entirety.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree that the Original Management Agreement shall be amended and
restated in its entirety as follows:

 

1.             Definitions.

 

(a)           “Agreement” has the meaning assigned in the first paragraph.

 

(b)           “Asset Servicing Agreement” means the Amended and Restated Asset
Servicing Agreement between Manager and SLG Gramercy Services LLC, dated as of
the date hereof.

 

(c)           “Board of Directors” means the Board of Directors of the Parent.

 

--------------------------------------------------------------------------------


 

(d)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)           “Company” has the meaning assigned in the first paragraph.

 

(f)            “Company Account” has the meaning assigned in Section 5.

 

(g)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(h)           “Expenses” has the meaning assigned in Section 9.

 

(i)            “GAAP” means generally accepted accounting principles in effect
in the U.S. on the date such principles are applied consistently.

 

(j)            “Governing Instruments” means, with respect to any Person, the
articles of incorporation and bylaws in the case of a corporation, the
certificate of limited partnership (if applicable) and partnership agreement in
the case of a general or limited partnership or the articles of formation and
operating agreement in the case of a limited liability company.

 

(k)           “Independent Directors” means the members of the Board of
Directors of Parent who are not officers or employees of the Company, Manager or
SL Green and who are otherwise “independent” in accordance with the Parent’s
Governing Instruments and, if applicable, the rules of the New York Stock
Exchange.

 

(l)            “Investment Company Act” means the Investment Company Act of
1940, as amended.

 

(m)          “Investment Guidelines” means the parameters and policies relating
to Investments as determined by the Board of Directors, as set forth in the
public disclosure documents of the Parent and as may be changed from
time-to-time.

 

(n)           “Investments” means the investments of the Company.

 

(o)           “Manager” has the meaning assigned in the first paragraph.

 

(p)           “Outsource Agreement” means the Amended and Restated Outsource
Agreement by and between the Manager and SL Green Operating Partnership, L.P.,
dated as of the date hereof.

 

(q)           “Origination Agreement” means the Amended and Restated Origination
Agreement between the Parent and SL Green Operating Partnership, L.P., dated as
of the date hereof.

 

(r)            “Partnership Agreement” means the agreement of limited
partnership of the Operating Partnership, as amended from time to time.

 

(s)           “Person” means any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or

 

2

--------------------------------------------------------------------------------


 

municipal government or any bureau, department or agency thereof and any
fiduciary acting in such capacity on behalf of any of the foregoing.

 

(t)            “REIT” means a corporation or trust which qualifies as a real
estate investment trust in accordance with Sections 856 through 860 of the Code.

 

(u)           “Special Limited Partnership Interest” means the interest in the
Operating Partnership granted to the Manager pursuant to the terms of the
Partnership Agreement.

 

(v)           “Stockholders’ Equity” means, without duplication, the sum of (i)
the aggregate gross proceeds from the sales of the Operating Partnership’s
common and preferred equity capital, (ii) the aggregate gross proceeds from the
sales of trust preferred securities issued by the Company, and (iii) the
aggregate gross proceeds from the sales of any securities issued by the Company
that do not constitute indebtedness on the Parent’s financial statements in
accordance with GAAP.

 

(w)          “Subsidiary” means any direct or indirect subsidiary of the Parent
or the Operating Partnership, any partnership, the general partner of which is
the Parent or the Operating Partnership or any direct or indirect subsidiary of
the Parent or the Operating Partnership and any limited liability company, the
managing member of which is the Parent or the Operating Partnership or any
direct or indirect subsidiary of the Parent or the Operating Partnership.

 

2.             Appointment and Duties of Manager.

 

(a)           Appointment. The Company hereby appoints Manager as its exclusive
agent to manage the assets of the Company subject to the further terms and
conditions set forth in this Agreement, and Manager hereby agrees to use its
commercially reasonable efforts to perform each of the duties set forth herein,
provided funds are made available by the Company for such purposes, as set forth
in Section 9 hereof.

 

(b)           Duties. Manager, in its capacity as manager of the Company’s
day-to-day operations, at all times will be subject to the supervision of the
Board of Directors and will have only such functions and authority as the
Company may delegate to it, including, without limitation, the functions and
authority identified herein and delegated to Manager hereby. Manager will
perform (or cause to be performed) the following services and activities for the
Company:

 

(i)            serving as the Parent’s consultant with respect to the periodic
review of the investment criteria and parameters for Investments, borrowings and
operations for approval by the Board of Directors;

 

(ii)           investigating, analyzing and selecting possible investment
opportunities;

 

(iii)          engaging and supervising, on the Company’s behalf and at the
Company’s expense, independent contractors which provide real estate-related
services, investment banking services, mortgage brokerage services, securities
brokerage services, legal services, accounting

 

3

--------------------------------------------------------------------------------


 

services, due diligence services and other financial services and such other
services as may be required relating to the Company’s Investments;

 

(iv)          negotiating, executing and closing on the Company’s behalf the
origination, acquisition, sale, exchange or other disposition of any of the
Company’s Investments;

 

(v)           arranging, negotiating, coordinating and managing operations of
any joint venture or co-investment interests held by the Company and conducting
all matters with any joint venture or co-investment partners;

 

(vi)          providing executive and administrative personnel;

 

(vii)         administering the Company’s day-to-day operations and performing
and supervising the performance of other administrative functions necessary to
the Company’s management, as may be agreed upon by Manager and the Board of
Directors, including the collection of revenues and the payment of the Company’s
debts and obligations, maintenance of appropriate computer services to perform
such administrative functions, keeping the Company’s books and records,
organizing Board of Directors and committee meetings, and other services related
to the Parent’s obligations as a publicly traded entity;

 

(viii)        communicating on the Company’s behalf with the holders of any of
the Company’s equity or debt securities as required to satisfy the reporting and
other requirements of any governmental bodies or agencies or trading markets and
to maintain effective relations with such holders;

 

(ix)           advising the Parent in connection with policy decisions to be
made by the Parent’s Board of Directors;

 

(x)            evaluating and recommending to the Board of Directors
modifications to the hedging strategies in effect and causing the Company to
engage in overall hedging strategies consistent with the Company’s status as a
REIT and with the Company’s Investment Guidelines;

 

(xi)           advising the Company regarding the maintenance of the Company’s
status as a REIT and monitoring compliance with the various REIT qualification
tests and other rules set out in the Code and Treasury Regulations thereunder;

 

(xii)          advising the Company regarding the maintenance of the Company’s
exemption from the Investment Company Act and monitoring compliance with the
requirements for maintaining an exemption from the Investment Company Act;

 

(xiii)         assisting the Company in developing criteria for Investment
commitments meeting the Company’s objectives, and making available to the
Company its knowledge and experience with respect to real estate, real estate
securities and other real estate-related assets;

 

(xiv)        representing, and making recommendations to, the Company in
connection with the purchase and finance and commitment to purchase and finance
of whole loans, mezzanine loans and interests therein, mortgage loans and
interests therein (including on a

 

4

--------------------------------------------------------------------------------


 

portfolio basis), real estate, real estate securities and other real
estate-related assets, and the sale and commitment to sell such assets;

 

(xv)         monitoring the operating performance of the Company’s Investments
and providing periodic reports with respect thereto to the Board of Directors as
requested by the Board of Directors, including comparative information with
respect to such operating performance, budgeted or projected operating results
and compliance with the Company’s Investment Guidelines;

 

(xvi)        investing or reinvesting any money of the Company (including
investing in short-term investments pending investment in long-term asset
investments, payment of fees, costs and expenses, or payments of dividends or
distributions to the Company’s stockholders and partners), and advising the
Parent and the Operating Partnership as to their respective capital structures
and capital raising;

 

(xvii)       causing the Parent and the Operating Partnership to retain
qualified accountants and legal counsel, as applicable, to assist in developing
appropriate accounting procedures, compliance procedures and testing systems
with respect to financial reporting obligations and Parent’s compliance with the
REIT provisions of the Code and to conduct quarterly compliance reviews thereof;

 

(xviii)      causing the Parent and the Operating Partnership to qualify to do
business in all applicable jurisdictions and to obtain and maintain all
appropriate licenses;

 

(xix)         assisting the Parent and the Operating Partnership in complying
with all regulatory requirements applicable to the Parent and the Operating
Partnership in respect of its business activities, including preparing or
causing to be prepared all financial statements required under applicable
regulations and contractual undertakings and all reports and documents, if any,
required under the Exchange Act, the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder;

 

(xx)          taking all necessary actions to enable the Parent and the
Operating Partnership to make required tax filings and reports, including with
respect to the Parent, soliciting stockholders for required information to the
extent provided by the REIT provisions of the Code;

 

(xxi)         handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company may be involved or to which the Company may
be subject, arising out of the Company’s day-to-day operations, subject to such
limitations or parameters as may be imposed from time-to-time by the Board of
Directors;

 

(xxii)        using commercially reasonable efforts to cause expenses incurred
by or on behalf of the Company to be reasonable or customary and within any
budgeted parameters or expense guidelines set by the Board of Directors from
time-to-time;

 

5

--------------------------------------------------------------------------------


 

(xxiii)       performing such other services as may be required from
time-to-time for management and other activities relating to the Company’s
assets as the Board of Directors shall reasonably request or Manager shall deem
appropriate under the particular circumstances;

 

(xxiv)       using commercially reasonable efforts to cause the Parent and the
Operating Partnership to comply with all applicable laws; and

 

(xxv)        taking the foregoing actions for the Subsidiaries.

 

(c)           Asset Management Subcontracts. Manager may enter into agreements
with other parties, including its affiliates and/or SL Green, for the purpose of
engaging one or more asset managers for and on behalf, and at the sole cost and
expense, of the Company to provide asset management and/or similar services to
the Company with respect to the Investments, pursuant to asset management
agreement(s) with terms which are then customary for agreements regarding the
management of assets similar in type, quality and value to the assets of the
Company; provided, that any such agreements entered into with affiliates of
Manager shall be (i) on terms no more favorable to such affiliate than would be
obtained from a third party on an arm’s-length basis, and (ii) approved by a
majority of the Independent Directors.

 

(d)           Other Service Providers; Special Servicer. Subject to any required
Board of Directors approval, Manager may retain for and on behalf, and at the
sole cost and expense, of the Company such services of accountants, legal
counsel, appraisers, insurers and brokers, among others, including Manager’s
affiliates, as Manager deems necessary or advisable in connection with the
management and operations of the Company and the provision of its duties under
this Agreement; provided, that any such agreement entered into with an affiliate
of Manager to perform any such services shall be engaged (i) on terms no more
favorable to such affiliate than would be obtained from a third party on an
arm’s-length basis, and (ii) approved by a majority of the Independent
Directors. The Company hereby acknowledges and approves the terms of the Asset
Servicing Agreement and the Outsource Agreement. In connection therewith, the
Company agrees that with respect to any Investments which entitle it to appoint
a special servicer or a sub-servicer to a special servicer, it shall use all
commercially reasonable efforts to designate the Manager or SLG Gramercy
Services LLC as such special servicer or sub-servicer. In such event the fees to
be paid to the Manager or SLG Gramercy Services LLC shall be based on then
customary fees paid to third-parties performing similar functions, and shall be
approved by a majority of the Independent Directors.

 

(e)           CDO’s. If the Company forms, directly or indirectly, a CDO, CLO,
REMIC or other similar vehicle (collectively, “CDOs”) and retains a collateral
manager, the Company shall, or shall cause the issuer(s) thereof or their
related parties to, enter into a collateral management agreement or other
similar agreements with the Manager similar to those agreements entered into in
connection with the formation of Gramercy Real Estate CDO 2005-1, Ltd. and
Gramercy Real Estate CDO 2005-1, LLC and on substantially the same terms and
conditions, or upon the then current customary market terms and conditions for
similar agreements in similar transactions, reasonably acceptable to the
Manager, provided, however, that the compensation paid to the Manager in
connection therewith shall be as set forth in Section 8(b) hereof.

 

6

--------------------------------------------------------------------------------


 

(f)            Reporting Requirements.

 

(i)            As frequently as Manager may deem necessary or advisable, or at
the direction of the Board of Directors, Manager shall prepare, or cause to be
prepared, with respect to any Investment (A) reports and information on the
Company’s operations and asset performance and (B) other information reasonably
requested by the Company.

 

(ii)           Manager shall prepare, or cause to be prepared, all reports,
financial or otherwise, with respect to the Parent and the Operating Partnership
reasonably required by the Board of Directors in order for the Parent and the
Operating Partnership to comply with its Governing Instruments or any other
materials required to be filed with any governmental entity or agency, and shall
prepare, or cause to be prepared, all materials and data necessary to complete
such reports and other materials including, without limitation, an annual audit
of the Company’s books of account by a nationally recognized independent
accounting firm of good reputation, initially Ernst & Young, LLP.

 

(iii)          Manager shall prepare regular reports for the Board of Directors
to enable the Board of Directors to review the Company’s acquisitions, portfolio
composition and characteristics, credit quality, performance and compliance with
the Investment Guidelines and policies approved by the Board of Directors.

 

(g)           Use of Manager’s Funds. Manager shall not be required to expend
money in excess of that contained in any applicable Company Account or otherwise
made available by the Company to be expended by Manager hereunder.

 

(h)           Reliance by Manager. In performing its duties under this Section
2, Manager shall be entitled to rely on qualified experts and professionals
(including, without limitation, accountants, legal counsel and other
professional service providers) hired by Manager at the Company’s sole cost and
expense.

 

(i)            Payment and Reimbursement of Expenses. The Company shall pay all
expenses, and reimburse Manager for Manager’s expenses incurred on its behalf,
in connection with any such services to the extent such expenses are
reimbursable by the Company to Manager pursuant to Section 9 hereof.

 

3.             Dedication; Other Activities.

 

(a)           Devotion of Time. Manager will provide a dedicated management team
to deliver the management services to the Company hereunder, the members of
which team shall devote such of their time to the management of the Company as
the Manager deems necessary and appropriate, commensurate with the level of
activity of the Company from time to time. The Company shall have the benefit of
Manager’s reasonable judgment and effort in rendering services and, in
furtherance of the foregoing, Manager shall not undertake activities which, in
its reasonable judgment, will substantially adversely affect the performance of
its obligations under this Agreement.

 

(b)           Other Activities. Except to the extent set forth in clause (a)
above, nothing herein shall prevent Manager or any of its affiliates or any of
the officers and employees of any of the

 

7

--------------------------------------------------------------------------------


 

foregoing from engaging in other businesses or from rendering services of any
kind to any other person or entity, including investment in, or advisory service
to others investing in, any type of real estate or real estate-related
investment, including investments which meet the principal investment objectives
of the Company.

 

(c)           Officers, Employees, Etc. Manager’s or its affiliates’ members,
partners, officers, employees and agents may serve as directors, officers,
employees, agents, nominees or signatories for the Company or any Subsidiary, to
the extent permitted by their Governing Instruments, as may be amended from time
to time, or by any resolutions duly adopted by the Board of Directors pursuant
to the Company’s Governing Instruments. When executing documents or otherwise
acting in such capacities for the Company or such other Subsidiary, such Persons
shall use their respective titles with respect to the Company or such
Subsidiary.

 

4.             Agency. Manager shall act as the agent of the Company in making,
acquiring, financing and disposing of Investments, disbursing and collecting the
Company’s funds, paying the debts and fulfilling the obligations of the Company,
supervising the performance of professionals engaged by or on behalf of the
Company and handling, prosecuting and settling any claims of or against the
Company, the Board of Directors, holders of the Company’s securities or the
Company’s representatives or assets.

 

5.             Bank Accounts. At the direction of the Board of Directors,
Manager may establish and maintain as an agent on behalf of the Company one or
more bank accounts in the name of the Parent and the Operating Partnership or
any other Subsidiary (any such account, a “Company Account”), collect and
deposit funds into any such Company Account and disburse funds from any such
Company Account, under such terms and conditions as the Board of Directors may
approve. Manager shall from time-to-time render appropriate accountings of such
collections and payments to the Board of Directors and, upon request, to the
auditors of Company.

 

6.             Records; Confidentiality.

 

(a)           Records. Manager shall maintain appropriate books of account and
records relating to services performed under this Agreement, and such books of
account and records shall be accessible for inspection by representatives of the
Company at any time during normal business hours.

 

(b)           Confidentiality. Manager shall keep confidential any nonpublic
information obtained in connection with the services rendered under this
Agreement and shall not disclose any such information (or use the same except in
furtherance of its duties under this Agreement), except: (i) to SL Green on the
condition that SL Green observe the requirements of this Section 6(b) as it
applies to the Manager; (ii) in accordance with the Origination Agreement,
Outsource Agreement and Asset Servicing Agreement; (iii) with the prior written
consent of the Board of Directors; (iv) to legal counsel, accountants and other
professional advisors; (v) to appraisers, financing sources and others in the
ordinary course of the Company’s business; (vi) to governmental officials having
jurisdiction over the Company; (vii) in connection with any governmental or
regulatory filings of the Company or disclosure or presentations to Company
investors; or (vii) as required by law or legal process to which Manager or any
Person to whom disclosure is permitted hereunder is a party. The foregoing shall
not apply to information which

 

8

--------------------------------------------------------------------------------


 

has previously become available through the actions of a Person other than
Manager not resulting from Manager’s violation of this Section 6(b). The
provisions of this Section 6(b) shall survive the expiration or earlier
termination of this Agreement for a period of one year.

 

7.             Obligations of Manager; Restrictions.

 

(a)           Restrictions. Manager shall refrain from any action that, in its
sole judgment made in good faith, (i) is not in compliance with the Investment
Guidelines, (ii) would adversely affect the status of the Parent as a REIT, or
(iii) would violate any law, rule or regulation of any governmental body or
agency having jurisdiction over the Company or that would otherwise not be
permitted by the Company’s Governing Instruments. If Manager is ordered to take
any such action by the Board of Directors, Manager shall promptly notify the
Board of Directors of Manager’s judgment that such action would adversely affect
such status or violate any such law, rule or regulation or Governing
Instruments. Notwithstanding the foregoing, Manager, its affiliates and their
respective members, stockholders, partners, managers, directors, officers,
employees and agents shall not be liable to the Parent, the Operating
Partnership or any Subsidiary, the Board of Directors or any of the Company’s
stockholders, members or partners for any act or omission by Manager, its
managers, directors, officers, employees or agents taken in good faith or except
as provided in Section 11 hereof.

 

(b)           Board of Directors Review. The Board of Directors will
periodically review the Investment Guidelines and the Company’s investment
portfolio but will not review each proposed investment, except as set forth
below. Investments must be approved as follows, unless otherwise agreed by
Manager and the Board of Directors:  an investment committee of the Board of
Directors must unanimously approve all transactions involving investments of
(i) $35 million or more with respect to first mortgage loans, (ii) $30 million
or more with respect to subordinated interests in whole loans, and (iii) $20
million or more with respect to mezzanine loans, preferred equity and commercial
real estate properties net leased to tenants; approval by the full Board of
Directors is required for investments (i) over $75 million with respect to first
mortgage loans, (ii) over $65 million with respect to subordinated interests in
whole loans, (iii) over $55 million with respect to mezzanine loans, and
(iv) over $50 million with respect to preferred equity and commercial real
estate properties net leased to tenants.  Manager will have full discretion to
invest on behalf of the Company with respect to investments under (i) $35
million with respect to first mortgage loans, (ii) $30 million with respect to
subordinated interests in whole loans and, (iii) $20 million with respect to
mezzanine loans, preferred equity and commercial real estate properties net
leased to tenants.  Approval limits are based on the investment amount less any
origination fees, discounts or other up-front fees the Company receives in
connection with the investment. Manager can rely upon the direction of the
Secretary of the Board of Directors to evidence the approval of the Board of
Directors. Notwithstanding the foregoing, any Investment entered into with an
affiliate of Manager shall be approved by a majority of the Independent
Directors.

 

(c)           Insurance. Manager shall maintain “errors and omissions” insurance
coverage and such other insurance coverage which is customarily carried by
property, asset and investment managers performing functions similar to those of
Manager under this Agreement with respect to assets similar to the assets of the
Company, in an amount which is comparable to that customarily maintained by
other managers or servicers of similar assets.

 

9

--------------------------------------------------------------------------------


 

8.             Compensation.

 

(a)           Manager shall receive an annual management fee equal to 1.75% of
Stockholders’ Equity. The annual management fee shall be calculated on a
weighted average basis and paid in cash monthly in arrears. Manager shall make
available the monthly calculation of the base management fee to the Company
within fifteen (15) days following the last day of each calendar month, and the
Company shall pay Manager the base annual management fee within five business
days thereafter.

 

(b)           In connection with any and all CDOs formed, owned or controlled,
directly or indirectly, by the Company, the Manager shall receive management,
service and similar fees equal to (i) 0.25% per annum of the book value of the
assets owned, directly or indirectly, by managed transitional CDOs, (ii) 0.15%
per annum of the book value of the assets owned, directly or indirectly, by
managed non-transitional CDOs, (iii) 0.10% per annum of the book value of the
assets owned, directly or indirectly, by static CDOs that own primarily
non-investment grade bonds, and (iv) 0. 05% per annum of the book value of the
assets owned, directly or indirectly, by static CDOs that own primarily
investment grade bonds. For the purposes of this Section 8(b), a “managed
transitional” CDO shall mean a CDO that is actively managed, has a reinvestment
period and initially owns primarily first mortgage loans that are secured
primarily by non-stabilized real estate assets that are expected to experience
substantial net operating income growth. For the purposes of this Section 8(b),
a “managed non-transitional” CDO shall mean a CDO that is actively managed, has
a reinvestment period and initially owns primarily first mortgage loans that are
secured primarily by stabilized real estate assets that are not expected to
experience substantial net operating income growth.

 

9.             Expenses. The Company shall pay all of its expenses and shall
reimburse Manager for its documented expenses incurred on the Company’s behalf
in accordance with this Agreement (collectively, the “Expenses”). Expenses
include all costs and expenses which are expressly designated elsewhere in this
Agreement as the Company’s expenses, together with the following:

 

(a)           expenses incurred in connection with any issuance of securities,
and transaction costs incident to investment activity and financings;

 

(b)           travel and out-of pocket expenses incurred in connection with the
origination, purchase, financing, refinancing, sale or disposition of an
Investment;

 

(c)           costs of professional fees including, but not limited to, legal,
accounting, tax, auditing and other similar services performed for the Company;

 

(d)           compensation and expenses, including liability insurance, for the
Company’s directors;

 

(e)           compensation and expenses of the Company’s custodian and transfer
agent;

 

(f)            costs associated with establishing and maintaining bank accounts
and credit facilities, other indebtedness or securities offerings;

 

(g)           costs associated with any computer hardware or software used for
the Company;

 

10

--------------------------------------------------------------------------------


 

(h)           costs and expenses incurred contracting with third parties,
including affiliates of Manager, and including expenses under agreements for
servicing and outsourcing described under the Asset Servicing Agreement and
Outsource Agreement;

 

(i)            all other costs associated with the Company’s business and
operations, including, but not limited to, costs of acquiring, owning,
protecting, maintaining, developing and disposing of investments, including
appraisal, engineering and environmental studies, reporting, audit and legal
fees;

 

(j)            all insurance costs, including all costs related to insurance for
the Company’s directors, except for those related to Manager for itself and
employees acting on Manager’s behalf;

 

(k)           expenses for offices of the Company and of the Manager including
furniture, fixture and equipment expenses;

 

(l)            expenses connected with interest payments and dividends made or
caused to be made by the Company’s Board of Directors;

 

(m)          expenses incurred in connection with communications to holders of
securities of the Company and other bookkeeping and clerical work, including
without limitation, all costs of preparing and filing SEC reports, all listing
costs, costs of preparing and distributing annual reports and proxy materials;
and

 

(n) all expenses actually incurred by Manager which are reasonably necessary for
the performance by Manager of its duties and functions in accordance with the
terms of this Agreement.

 

Manager is not entitled to be reimbursed for wages, salaries and benefits of its
officers and employees. Subject to any required Board of Directors approval,
Manager may retain third parties including accountants, legal counsel, real
estate underwriters, brokers, among others, on the Company’s behalf, and be
reimbursed for such services. The provisions of this Section 9 shall survive the
expiration or earlier termination of this Agreement to the extent such expenses
have previously been incurred or are incurred in connection with such expiration
or termination.

 

10.           Expense Reports and Reimbursements. Manager shall prepare a
statement documenting the Expenses incurred during, and deliver the same to the
Company within forty-five days following the end of each fiscal quarter.
Expenses incurred by Manager on behalf of the Company shall be reimbursed by the
Company within forty-five days following delivery of the expense statement by
Manager. The provisions of this Section 10 shall survive the expiration or
earlier termination of this Agreement.

 

11.           Limits of Manager Responsibility; Indemnification. Pursuant to
this Agreement, Manager will not assume any responsibility other than to render
the services called for hereunder and will not be responsible for any action of
the Company’s Board of Directors in following or declining to follow its advice
or recommendations. Manager and its affiliates and their respective members,
stockholders, partners, managers, directors, officers, employees and agents will
not be liable to the Parent, the Operating Partnership, any Subsidiary, any of
their directors,

 

11

--------------------------------------------------------------------------------


 

officers, stockholders, managers, owners or partners for acts or omissions
performed or not performed in accordance with and pursuant to this Agreement,
except by reason of acts or omissions constituting bad faith, willful
misconduct, gross negligence or reckless disregard of Manager’s duties under
this Agreement. The Company agrees, to indemnify Manager and its affiliates and
their respective members, stockholders, partners, managers, directors, officers,
employees and agents with respect to all expenses, losses, actual damages,
liabilities, demands, charges and claims arising from acts or omissions of
Manager performed in good faith in accordance with and pursuant to this
Agreement and not resulting from the willful misconduct, gross negligence or
reckless disregard of Manager. Manager agrees to indemnify Company and its
directors and officers with respect to all expenses, losses, actual damages,
liabilities, demands, charges and claims arising from acts of Manager
constituting bad faith, willful misconduct, gross negligence or reckless
disregard of its duties under this Agreement, as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction. The provisions of
this Section 11 shall survive the expiration or earlier termination of this
Agreement.

 

12.           No Joint Venture. Nothing in this Agreement shall be construed to
make the Company and Manager partners or joint venturers or impose any liability
as such on either of them.

 

13.           Term; Termination.

 

(a)           Term. This Agreement shall remain in full force through December
31, 2009, unless terminated by the Company or Manager as set forth below, and
shall be renewed automatically for successive one (1) year periods thereafter,
until this Agreement is terminated in accordance with the terms hereof.

 

(b)           Non-Renewal. Either party may elect not to renew this Agreement at
the expiration of the initial term or any renewal term for any or no reason by
notice to the other party at least six (6) months prior to the end of the term.

 

(c)           Termination by the Company. The Company may terminate this
Agreement effective thirty (30) days after notice of termination from the Parent
and the Operating Partnership to Manager in the event that any act of fraud,
misappropriation of funds, or embezzlement against the Company or other willful
and material violation of this Agreement by Manager in its corporate capacity
(as distinguished from the acts of any employees of Manager which are taken
without the complicity of any of the executive officers of Manager or SL Green);
provided, that with respect to a willful and material violation of this
Agreement only, such willful and material violation continue for a period of
thirty (30) days after written notice thereof specifying such violation and
requesting that the same be remedied in such thirty (30) day period.

 

(d)           Termination by Manager. Manager may terminate this Agreement
effective upon thirty (30) days prior written notice of termination to the
Company in the event that the Company shall default in the performance or
observance of any material term, condition or covenant in this Agreement and
such default shall continue for a period of thirty (30) days after written
notice thereof specifying such default and requesting that the same be remedied
in such thirty (30) day period.

 

12

--------------------------------------------------------------------------------


 

(e)           Termination Fees. In the event this Agreement is not renewed by
the Company under Section 13(b) or is terminated under Section 13(d), the
Company shall pay Manager on the termination date a termination fee equal to two
times the sum of the higher of the aggregate annual fees paid under this
Agreement to Manager plus the higher of the aggregate annual fees paid under the
Asset Servicing Agreement to the Servicer thereunder, in both instances in
either of the two calendar years immediately preceding the effective date of the
termination; provided, however, that if in connection with such termination the
Company acquires the Manager or the Manager’s business and, as a result, becomes
self-managed pursuant to a separate agreement (the “Internalization Agreement”)
between or among the Manager, its members or/and their respective affiliates and
the Company, no termination fee shall be due and payable to the Manager pursuant
to this Section 13(e). In such event, the consideration to be paid for such
internalization shall be as set forth in the Internalization Agreement. The
Company’s obligation to pay a termination fee shall survive the termination of
this Agreement.

 

(f)            Survival. If this Agreement is terminated pursuant to this
Section 13, such termination shall be without any further liability or
obligation of either party to the other, except as otherwise expressly provided
herein.

 

14.           Action Upon Termination or Expiration of Origination Period. From
and after the effective date of termination of this Agreement pursuant to
Section 13, Manager shall not be entitled to compensation for further services
under this Agreement but shall be paid all compensation accruing to the date of
termination, reimbursement for all Expenses and a termination fee, if
applicable. Upon such termination or expiration, Manager shall reasonably
promptly:

 

(a)           after deducting any accrued compensation and reimbursement for
Expenses to which it is then entitled, pay over to the Company all money
collected and held for the account of the Company pursuant to this Agreement;

 

(b)           deliver to the Board of Directors a full accounting, including a
statement showing all payments collected and all money held by it, covering the
period following the date of the last accounting furnished to the Board of
Directors with respect to the Company and through the termination date; and

 

(c)           deliver to the Board of Directors all property and documents of
the Company provided to or obtained by Manager pursuant to or in connection with
this Agreement, including all copies and extracts thereof in whatever form, then
in Manager’s possession or under its control.

 

15.           Reserved.

 

16.           Release of Money or other Property Upon Written Request. Manager
agrees that any money or other property of the Company held by Manager under
this Agreement shall be held by Manager as custodian for the Company, and
Manager’s records shall be clearly and appropriately marked to reflect the
ownership of such money or other property by the Company. Upon the receipt by
Manager of a written request signed by a duly authorized officer of the Company
requesting Manager to release to the Company any money or other property then
held by

 

13

--------------------------------------------------------------------------------


 

Manager for the account of the Company under this Agreement, Manager shall
release such money or other property to the Company within a reasonable period
of time, but in no event later than thirty (30) days following such request.
Manager shall not be liable to the Parent, the Operating Partnership, any
Subsidiary or any of their respective directors, officers, stockholders,
managers, owners or partners for any acts or omissions by the Company in
connection with the money or other property released to the Company in
accordance with the terms hereof. The Company shall indemnify Manager and its
affiliates and their respective members, stockholders, partners, managers,
directors, officers, employees and agents against any and all expenses, losses,
damages, liabilities, demands, charges and claims of any nature whatsoever which
arise in connection with Manager’s release of such money or other property to
the Company in accordance with the terms of this Section 16. Indemnification
pursuant to this Section 16 shall be in addition to any right to indemnification
under Section 11.

 

17.           Notices. Unless expressly provided otherwise in this Agreement,
all notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given, made and received when delivered against receipt or upon actual receipt
of (a) personal delivery, (b) delivery by a reputable overnight courier, (c)
delivery by facsimile transmission against answerback, or (d) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:

 

If to the Parent or the Operating Partnership:

 

Gramercy Capital Corp.

 

 

420 Lexington Avenue

 

 

New York, New York 10170

 

 

Attention: Office of General Counsel

 

 

 

If to Manager:

 

GKK Manager LLC

 

 

c/o SL Green Realty Corp.

 

 

420 Lexington Avenue

 

 

New York, New York 10170

 

 

Attention: General Counsel

 

Any party may change the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 17 for the giving of notice.

 

18.           Binding Nature of Agreement; Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and permitted
assigns as provided in this Agreement.

 

19.           Entire Agreement; Addendum; Amendments. This Agreement and the
Addendum contain the entire agreement and understanding among the parties hereto
with respect to the subject matter hereof and supersede all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter of this Agreement and the Addendum. The express terms of this
Agreement and the Addendum control and supersede any course of performance
and/or usage of the trade inconsistent with any of the terms of this Agreement
and the Addendum. This Agreement and the Addendum may not be modified or amended
other than by an agreement in

 

14

--------------------------------------------------------------------------------


 

writing signed by the parties hereto. For avoidance of doubt, the parties hereto
acknowledge that notwithstanding the restatement of the Original Management
Agreement, the Addendum continues to be in full force and effect.

 

20.           Governing Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement shall be governed by and
construed, interpreted and enforced in accordance with the internal laws of the
State of New York, without regard to conflicts of laws principles thereof.

 

21.           Indulgences, Not Waivers. Neither the failure nor any delay on the
part of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

 

22.           Titles Not to Affect Interpretation. The titles of sections,
paragraphs and subparagraphs contained in this Agreement are for convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation of this Agreement.

 

23.           Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts of this Agreement, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

 

24.           Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

 

25.           Principles of Construction. Words used herein regardless of the
number and gender specifically used, shall be deemed and construed to include
any other number, singular or plural, and any other gender, masculine, feminine
or neuter, as the context requires. All references to recitals, sections,
paragraphs and schedules are to the recitals, sections, paragraphs and schedules
in or to this Agreement unless otherwise specified.

 

26.           Assignment; Change of Control of the Manager. Manager may not
assign its duties under this Agreement except as described in this Section 26.
The Manager may assign this Agreement, the Manager’s duties hereunder or direct
or indirect interests in the Manager so long as the assignee or Manager, as the
case may be, shall be controlled, directly or indirectly, by SL Green Realty
Corp. For the avoidance of doubt, for the purposes of this Section 26, SL Green
Realty Corp. shall include any successor to SL Green Realty Corp., whether by
merger,

 

15

--------------------------------------------------------------------------------


 

consolidation or similar business combination transaction, however
characterized. Furthermore, in the event the owners of Manager seek to assign
this Agreement or sell interests in the Manager which will transfer to a person
not affiliated with SL Green the power to direct or control the Manager, Manager
shall notify the Company as to the terms and conditions on which such assignment
or transfer is proposed to be made (the “Transfer Notice”) at least thirty (30)
days prior to the proposed completion of such assignment or transfer. The
Company shall have thirty (30) days to (i) match such offer, in which event
Manager or its owners shall assign or transfer the interest to the Company on
the same terms and conditions as set forth in the Transfer Notice or (ii) cause
a third party to match such offer, in which event Manager or its owners shall
assign or transfer the interest to such third party on the same terms and
conditions as set forth in the Transfer Notice, in each case within thirty (30)
days after such matching offer. If the Company does not match the offer or cause
a third party to match the offer within thirty (30) days after the Transfer
Notice is sent, Manager or its owners shall be free to consummate the
transaction described in the Transfer Notice. No transfer or assignment may be
proposed hereunder unless the transferee has, at the time of the Transfer
Notice, (i) at least five years’ experience managing assets of the type in which
the Company invests or intends to invest and (ii) at least $500 million of such
assets under management.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

GKK MANAGER LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GRAMERCY CAPITAL CORP.

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GKK CAPITAL LP

 

a Maryland limited partnership

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

17

--------------------------------------------------------------------------------